Exhibit 3.1 AMENDED AND RESTATED BYLAWS OF REALTY INCOME CORPORATION As of June 16, ARTICLE I DEFINITIONS Whenever used in these Bylaws, unless the context otherwise requires, the terms defined in this Article I shall have the following respective meanings: "ADVISOR" means any Person (other than a director, officer or employee of the Corporation) to whom the Corporation may delegate the responsibility for directing or performing the day-to-day business affairs of the Corporation, including a Person or entity to which an Advisor subcontracts substantially all such functions. "AFFILIATE" of a Person means (a) any other Person directly or indirectly controlling, controlled by and under common control with such Person, (b) any other Person owning or controlling 10% or more of the outstanding voting securities of such Person, (c) any officer, director or general partner of such Person, or (d) if such Person is an officer, director or general partner, any Person for which such Person acts as an officer, director or general partner. For purposes of this definition, "control" (including, with correlative meanings, the terms "controlling," "controlled by" and "under common control with"), as used with respect to any Person, shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of such Person, whether through the ownership of voting securities, by agreement or otherwise. "ANCILLARY SERVICES" means any business activity rendered in connection with, or incidental to, the Corporation's primary activity of leasing its properties, which generates revenue for the Corporation that would be treated by the IRS as Nonqualifying Income, including, but not limited to, the sale of goods and services to its tenants and others. "APPRAISED VALUE" means the value of a property as determined by an appraisal made by one or more independent qualified appraisers selected in accordance with procedures established by the Board (and a majority of the Independent Directors as to any proposed acquisition from any Advisor, a director or an officer of the Corporation or any Affiliate thereof). "ASSISTANT SECRETARIES" has the meaning assigned to such term in Section 10 of Article V hereof. "BOARD" means the Board of Directors of the Corporation, as constituted from time to time. "BUSINESS DAY" means any day other than a Saturday, a Sunday or a day on which banking institutions in the State of California are authorized or obligated by law or executive order to close. "BYLAWS" means the Bylaws of the Corporation, as amended from time to time. "CHAIRMAN OF THE BOARD" has the meaning assigned to such term in Section 4 of Article V hereof. "CHARTER" means the charter of Realty Income Corporation, as in effect from time to time. "CHIEF EXECUTIVE OFFICER" has the meaning assigned to such term in Section 5 of Article V hereof. "CHIEF OPERATING OFFICER" has the meaning assigned to such term in Section 6 of Article V hereof. "CODE" means the Internal Revenue Code of 1986, as amended from time to time. "COMMON STOCK" means the Common Stock of the Corporation, par value $0.01 per share. "COMPANY SECURITIES" has the meaning assigned to such term in Section 12(a)(3)(iii) of Article III hereof. "CONFLICTING PROVISIONS" has the meaning assigned to such term in Section 1 of Article XIII hereof. "CONTESTED ELECTION" has the meaning assigned to such term in Section 8 of Article III hereof. "CORPORATION" means Realty Income Corporation, a Maryland corporation. "DELIVERY DATE" has the meaning assigned to such term in Section 3(b)(4) of Article III hereof. "ELECTION MEETING" has the meaning assigned to such term in Section 8 of Article III hereof. "EMERGENCY" has the meaning assigned to such term in Section 19 of Article IV hereof. "EXCHANGE ACT" means the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. 2 "INDEBTEDNESS" of any Person means the principal of, premium, if any, and interest on, (i) all indebtedness of such Person (including Indebtedness of others guaranteed by such Person), incurred or assumed which is (A) for money borrowed or (B) evidenced by a note or similar instrument given in connection with the acquisition of any businesses, properties or assets of any kind and (ii) amendments, renewals, extensions, modifications and refunding of any such indebtedness or obligation. "INDEPENDENT DIRECTORS" means the directors of the Corporation who are not employees of the Corporation or any Subsidiaries of the Corporation. "INTERESTED PARTY" has the meaning ascribed to such term in Section 7 of Article VII hereof. "IRS" means the United States Internal Revenue Service. "MEETING RECORD DATE" has the meaning assigned to such term in Section 3(b)(4) of Article III hereof. "MGCL" means the Maryland General Corporation Law or any successor statute. "NONQUALIFYING INCOME" means income not described in Section 856(c)(2) of the Code, or any successor provision. "PERSON" means an individual, a corporation, REIT, limited partnership, general partnership, joint stock company or an association, a joint venture, trust, bank, trust company, land trust, business trust or an estate, or any other entity and governmental agency and any political subdivision thereof, and also includes a group as that term is defined for purposes of Section 13(d)(3) of the Exchange Act. "PREFERRED STOCK" means the Preferred Stock of the Corporation, par value $0.01 per share, authorized to be issued in one or more classes or series under the Charter. "PRESIDENT" has the meaning assigned to such term in Section 7 of Article V. "PROPOSED NOMINEE" has the meaning assigned to such term in Section 12(a)(3) of Article III hereof. "PUBLIC ANNOUNCEMENT" has the meaning assigned to such term in Section 12(c)(3) of Article III hereof. "RECORD DATE REQUEST NOTICE" has the meaning assigned to such term in Section 3(b)(1) of Article III hereof. "REIT" means a real estate investment trust under Sections 856 to 860 the Code or any successor provisions. "REIT PROVISIONS OF THE CODE" means Part II, Subchapter M of Chapter 1 of the Code, as now enacted or hereafter amended, or successor statutes, relating to REITs. 3 "REQUEST RECORD DATE" has the meaning assigned to such term in Section 3(b)(1) of Article III hereof. "SECRETARY" has the meaning assigned to such term in Section 9 of Article V. "SPECIAL MEETING PERCENTAGE" has the meaning assigned to such term in Section 3(b)(2) of Article III hereof. "SPECIAL MEETING REQUEST" has the meaning assigned to such term in Section 3(b)(2) of Article III hereof. "STOCKHOLDER ASSOCIATED PERSON" has the meaning assigned to such term in Section 12(a)(6) of Article III hereof. "STOCKHOLDER-REQUESTED MEETING" has the meaning assigned to such term in Section 3(b)(4) of Article III hereof. "TREASURER" has the meaning assigned to such term in Section 11 of Article V. "VICE PRESIDENT" has the meaning assigned to such term in Section 8 of Article V. ARTICLE II OFFICES Section 1. PRINCIPAL OFFICE.
